Appeal from an order of County Court, Broome County which denied a writ of error coram nobis. On this appeal from the denial of a writ of error coram nobis by the Broome County Court without a hearing, defendant raises essentially two questions, aside from his complaints in respect of the preliminary proceedings before indictment. One is that his court-assigned counsel did not follow his requests and directions in preparation and trial, which led to his conviction; the other that the District Attorney “ held certain evidence” which “would have been contradictory” to testimony offered by the prosecution; and that “fraud and perjury was used to secure” his conviction. These generalities do not warrant a trial on this writ and are factually insufficient to require re-examination of the ease which has heretofore been fully considered by this court. We see no need demonstrated on these papers for further inquiry into the proceedings at and incidental to the trial. (See People v. Darling, 8 A D 2d 641.) Order unanimously affirmed.